SILBERMAN, Judge.
Eugene Noel appeals his convictions and sentences following his no contest plea. He argues that his sentences for various crimes were in violation of what he thought the trial court indicated would be the sentencing range. However, Noel did not raise any objection at the time of sentencing, and he did not move to withdraw his plea. Because Noel failed first seek relief from the trial court, we affirm. See Lockhart v. State, 659 So.2d 694 (Fla. 2d DCA 1995); Rackley v. State, 755 So.2d 833, 834 (Fla. 5th DCA 2000).
Affirmed.
FULMER and WHATLEY, JJ., Concur.